518 S.E.2d 907 (1999)
238 Ga. App. 435
DANDY
v.
The STATE.
No. A99A0849.
Court of Appeals of Georgia.
June 3, 1999.
Certiorari Denied November 12, 1999.
William J. Mason, Columbus, for appellant.
Henry A. Dandy, Jr., pro se.
J. Gray Conger, District Attorney, Mark A. Casto, Frances D. Hakes, Assistant District Attorneys, for appellee.
JOHNSON, Chief Judge.
A jury found Henry Dandy guilty of possession of cocaine. Dandy appeals from the judgment of conviction entered on the verdict and the denial of his motion for new trial. For the following reasons, we affirm.
1. Dandy contends the evidence was insufficient to support the verdict because the state failed to prove venue. The indictment charged Dandy with possessing cocaine in Muscogee County. The arresting officer testified that the offense was committed in Muscogee County. We note that there was no evidence that the offense was committed in any other county. The evidence was sufficient to authorize the jury's finding, beyond a reasonable doubt, that the crime charged was committed in Muscogee County. See Pryor v. State, 231 Ga.App. 136, 137(3), 497 S.E.2d 805 (1998); Joiner v. State, 231 Ga.App. 61, 63, 497 S.E.2d 642 (1998).
2. Dandy complains that the state failed to introduce this evidence of venue before resting its case, and argues that the trial court erred in permitting the state to reopen its case so that it could introduce evidence establishing venue. This enumeration is without merit.
It is within the trial court's discretionary power to permit the state to reopen its case after the close of evidence and to introduce further evidence. See Thompson v. State, 175 Ga.App. 645, 646(1)(b), 334 S.E.2d 312 (1985); Morris v. State, 170 Ga. App. 849, 850(2), 318 S.E.2d 517 (1984). We find no abuse of discretion. See Bryan v. State, 168 Ga.App. 711-712(1), 310 S.E.2d 533 (1983). Because the trial court was authorized to allow the case to be reopened, and because sufficient evidence of venue was introduced upon reopening, we need not decide whether the circumstantial evidence of venue introduced before the case was reopened was sufficient to prove venue. See generally Davis v. State, 225 Ga.App. 564, 566(3), 484 S.E.2d 284 (1997) (venue may be proved by circumstantial evidence); and Frisbey v. State, 236 Ga.App. 883, 885(2), 514 S.E.2d 453 (1999) (evidence of venue sufficient where officer testified as to which county he worked for and there was no evidence conflicting with conclusion that venue was in that county).
Judgment affirmed.
POPE, P.J., and SMITH, J., concur.